Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 1 of 38




           EXHIBIT B
 ILL.lJ

~/28/2021 10:15 AM         Case   5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 2 of
                                                                                       CIT38
                                                                                           PPS
Vlary .'\ngie Garcia                            2021 CI08323
3exar County District Clerk
!\ccepted By: Martha Medellin
                                  WJD
                                                 CAUSE NO. _ _ __
                                                                                                            A->,::5$£5"\.'.'.;4,:..-
              TRACY HACKWORTH                               §                  IN THE DIST            ,€J\OO
                                                                                                       ~\ ........~·~4-9
                                                                                                                  ~~-\lt~~
                  Plaintiff,                                §                                      <:.,()~-· · .. ·. C'0 \
                                                                                                  , :

              v.
                                                            §
                                                            §
                                                                             166th
                                                                                            ~-
                                                                               - - JUDI J·; k"J.;
                                                                                                 ........
                                                                                                 <..:> •
                                                                                                               . :~rr
                                                                                                                       ·. c:.
                                                                                                                   ·1er :. ~
                                                                                                                              ?,
                                                                                                                                             ~1:
                                                                                                                                   ....,.,. · -


              LOWE'S COMPANIES, INC.
                                                            §
                                                            §                                    %\                                    . . .·.1
                  Defendant.                                §                   BEXAR cou~~iTiilXl\S/
                                                                                                            ~~p"S
                                           PLAINTIFF'S ORIGINAL PETITION

                      COMES NOW, PLAINTIFF TRACY HACKWORTH and files this her Original Petition

              complaining of, DEFENDANT, LOWE'S COMPANIES, INC. and would respectfully show unto

              the Court as follows:

                                                      1. PARTIES

              1.1.    Plaintiff, Tracy Hackw01ih, is a citizen of the State of Texas and a resident of Bexar

              County, Texas.

              1.2.    Defendant, Lowe's Companies, Inc. is a North Carolina Corporation registered in Texas

              and may be served by serving its registered agent for service of process; Corporation Service

              Company d/b/a CSC - Lawyers Incorporating Service Company at 211 E. 7th Street, Suite 620,

              Austin, TX 78701-3218.

                                                2. DISCOVERY LEVEL

              2.1.    Plaintiff intends to conduct discovery pursuant to Texas Rule of Civil Procedure 190.4

              (Level 3).

                                                       3. FACTS

              3.1.    On April 19, 2019, Tracy Hackworth and her husband visited a Lowe's Home

              Improvement Store located at 7901 Callaghan Rd, San Antonio, Texas 78229.




  Case Number: 2021 CI08323                       Document Type: PLAINTIFF'S ORIGINAL PETITION
                                                                                                                 Page I of5
                    Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 3 of 38




          3.2.    Ms. Hackworth and her husband had been looking at kitchen furniture and appliances. She
                                                                                                    ~:s:~~
          was asked by a Lowe's employee to sit down at an in-store consultation desk. As ~f,~~~~~~~~
                                                                                             8.<:.J~.--
          began to sit in the Lowe's provided chair, the chair failed and rolled bac!<j~1:ds ..231 ·om\~-~
                                                                                                            ~---~i~,
                                                                                            B. - . ~ -  ,,,-,?           .        ~
                                                                                            ~~; \
                                                                                                                             ?·

          underneath her. Ms. Hackworth was caused to fall to the ground.                                                _}-~,
                                                                                                t? •·•.           _.··       "'f
          3.3.    As a result of the fall, Ms. Hackworth sustained injuries to her ankle, knee, l ~, b·ack-;hand
                                                                                                    ~                 6
                                                                                                                 _.,,-9,
                                                                                                                         <;7
                                                                                                    ""~:~
          and pelvis. Despite completing a course of various medical treatments, Ms. Hackworth still

          endures pain and ongoing treatment.

                                              4. CAUSES OF ACTION

          Premises Liability

           4.1.    Ms. Hackworth was a business invitee of Defendant. She was at Lowe's shopping for the

           goods and services Lowe's sells.

           4.2.   Defendant is the owner and/or operator of the store where the accident occurred. Therefore,

           at all times material to this incident, Defendant was the possessor of the premises where this

           incident occurred.

           4.3.    Ms. Hackworth was injured by an umeasonably dangerous condition on the property.

           Namely, a defective chair provided by a Lowe's employee. The defective chair provided was

           umeasonably unsafe and was the direct cause of Ms. Hackworth's injuries.

           4.4.    Defendant knew or, by the reasonable exercise of care should have known, that the chair

           provided to Ms. Hackworth was umeasonably dangerous. In fact, in the immediate aftermath of

           the incident, Ms. Hackworth was completing an incident report with a Lowe's employee who

           informed her the subject chair was defective and would need to be thrown away.

           4.5.    Defendant had a duty to warn Ms. Hackworth of the chair and/or make the condition

           reasonably safe for Defendant's guests.



Case Number: 2021 CI08323                       Document Type: PLAINTIFF'S ORIGINAL PETITION
                                                                                                          Page 2 of5
                    Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 4 of 38




          4.6.    Defendant breached that duty by failing to warn Ms. Hackw01ih and failing to make the
                                                                                                           ..   ~~...,._--,~
                                                                                                          :x>°':-~-~~ -~!~~l.1y
                                                                                                                                       ,
          condition safe.
                                                                                                   <:.,~.--·           ~   ·. c"I
          4.7.                                                                                  I\__
                  Defendant's failure was a direct and proximate cause of Ms. Hackworthl lgj_ti~r~                             _. . .%
          Negligence

          4.8.
                                                                                                     :
                                                                                                   .. :
                                                                                                   9 ·..
                                                                                                           ~--~-~~


                  Pleading in the alternative, Lowe's unde1iook a duty to provide Ms. HackworJS ~1tlra-sai~/
                                                                                                                   t1-\\ _.: ::;Ji
                                                                                                                   V   ~       _.      1
                                                                                                                                    -\·i:J

                                                                                                          ~~-
          and stable chair from which she could participate in a consultation with a Lowe's employee.

          Lowe's breached that duty by providing Ms. Hackworth a chair that was unfit and unsafe. Lowe's

          breach of its duty to Ms. Hackworth was a direct and proximate cause of her injuries and damages

          in this case.

                                                  5. DAMAGES
          5.1.    As a direct result of the incident made the basis of this lawsuit, Ms. Hackworth has

          sustained severe and pennanent injuries to her body.           Defendant is therefore liable to Ms.

          Hackworth for:

                  5.1.1. Medical expenses incurred in the past and that in all reasonable probability will be

                          incuned in the future.

                  5.1.2. Pain and suffering that occurred in the past and that in all reasonable probability

                          will be suffered in the future.

                  5.1.3. Mental anguish in the past and future.

                  5.1 .4. Disfigurement in the past and future.

                  5.1.5. Physical impairment in the past and future.

                  5.1.6. Lost Wages in the past and lost earning capacity in the future.

                  5 .1. 7. Exemplary damages in an amount to be determined by the jury.




Case Number: 2021CI08323                            Document Type: PLAINTIFF'S ORIGINAL PETITION
                                                                                                                  Page 3 of5
                     Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 5 of 38




                                                   6. JURY TRIAL

           6.1.   Plaintiff Tracy Hackworth hereby demands a trial by jury on all claims and ca  ~-~:!?~~~
                                                                                                     ~ ••. t.....,
           and tenders the jury fee along with this Original Petition.
                                                                                                  <:_,,(:}...
                                                                                                sj/~·
                                                                                                  ._~!                \_~r.··\t
                                                      7. PRAYER                                 ~\                /   ~       j ;;l
                                                                                                9·.                          ...~
           7.1.   Plaintiff Tracy Hackworth prays that Defendant be cited to appear h e r e i n ~

           notice and hearing, she be awarded the damages described above, costs of court and any additional

           relief to which she may show herself justly entitled.


                                                                   Respectfully Submitted,

                                                                   SLOANPLLC
                                                                   14546 Brook Hollow Blvd. No. 512
                                                                   San Antonio, TX 78232
                                                                   T: 210.343.5000
                                                                   F: 210.802.0480

                                                                          Isl Teremy SCoan
                                                                   Jeremy R. Sloan
                                                                   State Bar No. 24054995
                                                                   Email: jererny@sloanpllc.com




Case Number: 2021 CI08323                        Document Type: PLAINTIFF'S ORIGINAL PETITION
                                                                                                                Page 4 of5
                    Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 6 of 38




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
       CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS



             May 27, 2021




 By:




Case Number: 2021 CI08323                       Document Type: PLAINTIFF'S ORIGINAL PETITION
                                                                                               Page 5 of5
                      Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 7 of 38
                                                                                                      PRIVATE-PROCESS

                                                      Case Number: 2021-Cl-08323
                                                                                                                                   2021CI08323    508801
 TRACY HACKWORTH
 vs.
 LOWES COMPANIES INC
 (lloto:Attached Document Hay Contain Additional Litigants.)

                                                                   CITATION
 "THE STATE OF TEXAS"
 Directed To: LOWES COMPANIES INC BY SERVING ITS REGISTERED AGENT
              CORPORATION SERVICE COMPANY OBA CSC-LAWYERS INCORPORATING
              SERVICE COMPANY




 "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
 citation by 10:00 a.m. on the Mond~y next following the expiration of twenty days after you were served this CITATION and PETITION, a
 default judgment may be taken against you.In addition lo filing a written answer with the clerk 1 you may be required lo make initial
 disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with
 the clerk. Find out more at TexaslawHelp.org.' Said ORIGINAL PETITION was filed on the 28th day of April, 2021.



 ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 30TH DAY OF APRIL A.O., 2021.

 JEREMY R SLOAN
                                                                                                       Mary Angie Garcia
 ATTORNEY FOR PLAINTIFF                                                                                Bexar County District Clerk
 14546 BROOK HOLLOW BLVD 512                                                                           101 W. Nueva, Suite 217
 SAN ANTONIO, TX 78232-3810                                                                            San Antonio, Texas 78205



 TRACY HACKWORTH
                                                                                                       By: j!11a    Cortijo,
                                                                                                       Case Number: 2021-CI-08323
                                                                                                                                 Deputy      @
 vs                                                               Officer's Return                     Court: 166th Judicial District Court
 Lmles COMPANIES INC

 I 1ece1vcd this CITATION on _ _ _ _ _ _ _ al _ _ _o'clock _M. and ( ) executed 1I by cclivc1ing a copy of the CITATION with allached ORIGINAL PETIT ION !he
 cate of dei.very endo1sed on 11 lo lhe defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ m person oo lho _ _ _ _ _ _ _ _ _ _ ul
 _ _ _ o'clock _M. at·_ _ _ _ _ _ _ _ _ _ _ cr ( ) not executed b e c a u s e - - - - - - - - - - - - - ·




 Foos: _ _ _ _ Badge/PPS 11: _ ______,._ Date certification expires: _ _ _ _ _ _ __
                                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ county, loxes

                                                                                        By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 OR: VERIFICATIOII OF RETURII (If not served by a peace officor) SWORN TO THIS




                                                                                                       11011\RY PUBLIC, STATE OF TEXI\S

 OR: tty name is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , 111y date of birth is _ _ _ _ _ _ _ _ _ , and my address is
                                                    _ _ _ _ _ _ _ County.


 1 declare under penalty of perjury that tho foregoing is true and correct. Executed in _ _ _ _ _ _ County, State of Texas, on
 the _ _ _ day of _ _ _ _ , 28 _ _ .
Case Number: 2021 CI08323                                     Document Type: CITATION
                                                                                        Dec la rant                               Page 1 of 2
                                                                                                                       FILE COPY (OK002)
                 Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 8 of 38




      CERTIFIED COPY CERTIFICATE STATE OF TEXAS
      I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
      CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
      IS A TRUE AND CORRECT COPY OF THE ORIGINAL
      RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
      MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



            May 27, 2021




Case Number: 2021CI08323                        Document Type: CITATION
                                                                                   Page 2 of2
 ILL-U

3/10/2021. 2:33 PM          Case    5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 9 of 38
                                                                                                       PRIVATE PROCESS
Vlary Angie Garcia
3exar County District Clerk
C\ccepted By: Stephanie West
                                                        Case Number: 2021-Cl-08323
                                                                                                                                           2021CI08323    S00001
   TRACY HACKWORTH
                                                                                                                             IN THE DISTRICT COURT
   vs.
                                                                                                                             1-~,,p;\.,
                                                                                                                              ~t~~oofr.rABDJ,STRICT
   LOWES COMPANIES INC
   !llote:Attached Document May Contain Additional Litigants.)

                                                                     CITATION
                                                                                                                             (_,\! •. ·•

                                                                                                                           ::;...-~•
                                                                                                                              ·-- .........
                                                                                                                                              t\_(':-i;
                                                                                                                              8 ~ OOuNifWf1%XAS

                                                                                                                                    /I ,....- ·
                                                                                                                                                 · . 'Oi
                                                                                                                                        \J l r,>'f.• v °''\

                                                                                                                                                         C1
                                                                                                                                                                 I~
                                                                                                                           - •
                                                                                                                           CC:                    --
                                                                                                                                                          · -1    fi
                                                                                                                                                              ,<, :/,

   "THE STATE OF TEXAS"                                                                                                    \-:                            ;_-..:)')
                                                                                                                            cg.·.                        : -:--ya
   Directed To: LOWES COMPANIES INC BY SERVING ITS REGISTERED AGENT                                                          Cl··.                       .· ~-,
                CORPORATION SERVICE COMPANY OBA CSC-LAWYERS INCORPORATING
                SERVICE COMPANY
                                                                                                                                    ""-"···,,..··_··_··_·./


   "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
   citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and PETITION, a
   default judgment may be taken against you.In addition to filing a written answer with the clerk, you may be required to make initial
   disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with
   the clerk. Find out more at TexasLawHelp.org." Said ORIGINAL PETITION was filed on the 28th day of April, 2021.



   ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 30TH DAY OF APRIL A.O., 2021.

   JEREMY R SLOAN
                                                                                                        Mary Angie Garcia
   ATTORNEY FOR PLAINTIFF                                                                               Bexar County District Clerk
   14546 BROOK HOLLOW BLVD 512                                                                          101 W. Nueva, Suite 217
   SAN ANTONIO, TX 78232-3810                                                                           San Antonio, Texas 78205

                                                                                                        By:   jlna Cortijo,         Deputy

   TRACY HACKWORTH                                                                                      Case Number: 2821-CI-88323
   vs                                                               Officer's Return                    Court: 166th Judicial District Court
   LOWES COMPANIES INC

   I received this CITATION on _ _ _ _ _ _ _ at _ _ _o'clock _M. and:( ) executed ii by delivering a copy of the CITATION with attached ORIGINAL PETITION the
   date of delivery endorsed on it to the defendant, - - - - - - - - - - - - - - - ~ in person on the _ _ _ _ _ _ _ _ _ _ al
   _ _ _ o'clock_Mat. _ _ _ _ _ _ _ _ _ _ _ or( )notexecutedbecause _ _ _ _ _ _ _ _ _ _ _ __




    Fees: _ _ _ _ Badge/PPS #: _ _ _ _ Date certification expires: _ _ _ _ _ _ __
                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
                                                                                          By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    DR: VERIFICATIDII OF RETURll (If not served by a peace officer) SWORtl TO THIS



                                                                                                        IIOTARY PUBLIC, STATE OF TEXAS

    OR: My name is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , my date of birth is _ _ _ _ _ _ _ _ _ , and my address is
                                     _ _ _ _ _ _ _ County.

    I declare under penalty of perjury that the foregoing is true and correct. Executed in _ _ _ _ _ _ County, State of Texas, on
   the _ _ _ day of_ _ _ _ , 20_ _ .
   Case Number: 2021 CI08323                               Document Type: CITATION
                                                                                         Declarant                                         Page I of 3
                                                                                                                        RETURtl TO COURT (DK002)
                   Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 10 of 38

                                                  AFFIDAVIT OF SERVICE

State of Texas                                         County of Bexar                             166th Judicial District Court

Case Number: 2021 CI08323

Plaintiff:
TRACY HACKWORTH
vs.
Defendant:
LOWE'S COMPANIES, INC.

For:
JEREMY SLOAN
SLOAN PLLC
14546 BROOK HOLLOW BLVD
NO. 512
SAN ANTONIO, TX 78232

Received by Mike Techow on the 5th day of May, 2021 at 1:14 pm to be served on LOWE'S COMPANIES, INC. BY SERVING ITS
REGISTERED AGENT CORPORATION SERVICE COMPANY O/B/A CSC-LAWYERS INCORPORATION SERVICE COMPANY,
211 E. 7TH STREET, STE. 620, AUSTIN, TX 78701.

I, Mike Techow, being duly sworn, depose and say that on the 5th day of May, 2021 at 2:50 pm, I:

delivered to REGISTERED AGENT by delivering a true copy of the CITATION /PLAINTIFF'S ORIGINAL PETITION with the date
of service endorsed thereon by me, to: Samantha Guerra, CORPORATION SERVICE COMPANY O/B/A CSC-LAWVERS
INCORPORATION SERVICE COMPANY as Authorized Agent at the address of: 211 E. 7TH STREET, STE. 620, AUSTIN, TX
78701 on behalf of LOWE'S COMPANIES, INC., and informed said person of the contents therein, in compliance with state
statutes.


My name is Mike Techow. My date of birth is 6/26/1972. My work address is 809 Nueces, Austin, TX 78701. I declare under
penalty of perjury that the foregoing is true and correct. Executed in Travis County on May 5, 2021 by Mike Techow, declarant.




                                                                                    ..>2--_             -~
                                                                                ./
                                                                             ~----------------
                                                                              Mike Techow
Subscribed and Sworn to before me on the 5th day                                PSC-1215, Exp. 7/31/2022
of May, 2021 by the affiant who is personally known
to me.                                                                          Pronto Process (San Antonio)
                                                                                P.O. Box 7819
                                                                                San Antonio, TX 78207
                                                                                (210) 226-7192

                                                                                Our Job Serial Number: BBW-2021005085



                                                                                                             Page 2 of3
                    Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 11 of 38




      CERTIFIED COPY CERTIFICATE STATE OF TEXAS
      I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
      CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
      IS A TRUE AND CORRECT COPY OF THE ORIGINAL
      RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
      MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS



             May 27, 2021


            MARY ANGIE GARCIA,
                        y




Case Number: 2021 CI08323                      Document Type: CITATION
                                                                                  Page 3 of3
 ILl-U

3/25/2021 1 :59 PM       Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 12 of 38
Vlary' Angie Garcia
3exar County District Clerk
!\ccepted By: Stephanie West

                                                 CAUSE NO. 2021CI08323

             TRACY HACKWORTH,                                      §
                                                                   §
                                                                          IN THE DISTRICT CiOIJ~-~f
                                                                                                          "'~~
                                                                                                     (_,~ .. -· ft\
                                                                                                                   ~f:¼,~
                                                                                                                      ·.      c•s li}
                      Plaintiff,
             v.                                                    §
                                                                   §      BEXAR COUNTY'          l/--:. ~_i}_JI\_-=;\i·t
                                                                                                      .       .....__ , ( /      -I     ii,
             LOWE'S COMPANIES, INC.,
                                                                   §
                                                                   §
                                                                                                  .~\      r✓/0,\ /
                                                                                                   9 ·.. 1/ ~ .··
                                                                                                                                ::;E
                                                                                                                               ~,g
                                                                                                        ·...
                      Defendant.
                                                                   §                                         ·····.. ..·· /.-/?'
                                                                   §      166 th JUDICIAL DIST:it'.-1:~~~>


                                             LOWE'S COMPANIES, INC.'S
                                             (incorrectly named and an improper party)
                                ORIGINAL ANSWER, VERIFIED DENIAL AND
                          SPECIAL EXCEPTIONS TO PLAINTIFF'S ORIGINAL PETITION


                       LOWE'S COMPANIES, INC., (incorrectly named and an improper party to this lawsuit and

               hereinafter referred to as ''Defendant'?, hereby files its Original Answer, Verified Denial and

               Special Exceptions to Plaintiffs Original Petition as follows:

                                                                 I.
                                                   GENERAL DENIAL

                        1.       LOWE'S COMPANIES, INC. denies each and every, all and singular, the

               material allegations contained within Plaintiff's pleadings and demand strict proof

               thereof.

                                                         II.
                                                   VERIFIED DENIAL

                        2.       Subject to and without waiving the foregoing General Denial, and in the

               alternative, pursuant to Rule 93 of the TEXAS RULES OF CML PROCEDURE, LOWE'S

               COMPANIES, INC. pleads that it is not liable in the capacity in which it has been sued.

                        3.       LOWE'S COMPANIES, INC. further denies that it owed a duty to the

               Plaintiff, specifically denies that it has any liability and/or interest in the incident

             HACKWORTH/ LOWE'S COMPANIES, INC.'S (incorrectly named and improper pal'ty)         P A GE I 1
  Case NumbeP~RlJ\it~1AW~i.y~R. VERIFIED DENIAL AND SPECI'l:hMiffie?JlONS,W.
               boCTNG<.t49'3'2i10091.001s9                    · Yf.J · 1     tbWI!1§Fe~~}®~Tfro1e~ ORIGINAL ANSWER VERIFIED DENI,
                                                                                         ,   •                         ,
                                                                                                            Page 1 of6
                    Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 13 of 38




          that forms the basis of the Plaintiff's lawsuit and said denial is supported by

          verification. herein..Furthermore, LOWE'S COMPANIES, INC.. denie.s t h a t ~ ~

          party to tlus lawsmt and hereby challenges this Court's 1unsd1ct10u~ut.~\'\

          LOWE'S COMPANIES, INC. asserts that Plaintiff is not entitled to the re~f           ~~.<::'}
          LOWE'S COMPANIES, INC.                                                            ''=~
                                                       III.
                                           SPECIAL EXCEPTIONS

                 4.       LOWE'S COMPANIES, INC. specially excepts to Plaintiff's Original Petition

          in its entirety because Plaintiff has pled for the recovery of monetary damages but

          has failed to comply with the specific provisions of TEXAS RULE OF CIVIL PROCEDURE

          47(c), requiring that Plaintiff plead a range for the monetary relief sought and

          whether non-monetary relief is sought. Because Plaintiff has failed to comply with

          Rule 47(c) Plaintiff may not conduct discovery until the Petition is amended to

          comply.

                  5.      Therefore, LOWE'S COMPANIES, INC. requests that, after notice and a

          hearing, the Court sustain this special exception and order Plaintiff to re-plead and

          identify with specificity the total amount of claimed damages in accordance with Rule

          47(c). Should Plaintiff refuse or fail to cure this defect, LOWE'S COMPANIES, INC. prays

          that the Court will strike Plaintiff's Original Petition in its entirety.

                                                   IV.
                                            PRAYER FOR RELIEF

                  LOWE'S COMPANIES, INC., prays that Plaintiff take nothing by this lawsuit, that

          named Defendant LOWE'S COMPANIES, INC., go hence with its costs without delay, and


          HACKWORTH/ LOWE'S COMPANIES, INC.'S (inCOl'l'ectly named and impropel' pal'ty) PAGE I2
Case NumbeP~fl~1AWl.ll.}'~R, VERIFIED DENIAL AND SPECI~'iWenl~W. t.bWE1§Fe~p~feg".TfN1e:"s ORIGINAL ANSWER VERIFIED DENI,
          boc1HG1~'3'2710091.001s9                            ·                 '   .                    '
                                                                                                  Page 2 of6
                     Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 14 of 38




           for such other and further relief, both general and special, at law and in equity, to
                                                                                                           ~"t-0
           which named Defendant LOWE'S COMPANIES, INC. rnay show itself justly ~~Wt~r:~~
                                                                                                             .: .. ~ · - C
                                                                                                       c:,_,,c:;
                                                                                                    J.,..,                · •. ,
                                                                                                                               C3,
                                                                                                       •                           • 1:.,.,-

                                                                                                    :2:: ·~~
                                                                                                    0:::                 ·--:~:
                                                                                                                           /'   .-,,~•
                                                                                                                                ~:l ,

                                                                                                                    pJt"-,i~ :-~
                                                                                                                              .:;~;
                                                                                                    I-.                             . -~-
                                                           Respectfully submitted,                  cg.·.._
                                                                                                     <?·.
                                                                                                            •,...          4.,'"          .,.

                                                           MAYER LLP                        <1. • •••••••• • .,.✓


                                                           750 N. Saint Paul Street, Suite 70~~"55··
                                                           Dallas, Texas 75201
                                                           214.379.6900 / Fax 214.379.6939

                                                            By      al 'Ro&a 'R. tJa4
                                                                 Zach T. Mayer
                                                                 State Bar No. 24013118
                                                                 E-Mail: zrnayer@mayerllp .corn
                                                                 Robin R. Gant
                                                                 State Bar No. 24069754
                                                                 E-Mail: rgant@rnayerllp.com.

                                                           ATTORNEYS FOR DEFENDANT
                                                           LOWE'S COMPANIES, INC.
                                                           (incorrectly named and an improper party)




           HACI{WORTH/ LOWE'S COMPANIES, lNC.'S (incorrectly named and improper party)              P AG E I 3
Case Numbeg~~!J',½I,,1AW~\J'~R. VERIFIED DENIAL AND SPECI~<iWe~P•-IS,W,
             oCIHG44911'2,10091.001s9                       · YJJ · 1    lb\JW1§Fe8mf.:i~fe~FfiW&!'1s ORIGINAL ANSWER VERIFIED DENI/
                                                                                       ,    •                           ,
                                                                                                                Page 3 of6
                       Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 15 of 38




                                      UNSWORN DECLARATION OF ROBIN R. GANT                                  •'-~~A
                                                                                                                        .':~~?".\.
                                                                                                          \')v .· \ :1'.:
                                           UNDER PENALTY OF PERJURY                                     i': •·
                                                                                                        '-1.           ~        C10 \
                                                                                                                              ·. .
                                                                                                       J....:•                •.. C:
                                                                                                      ,;: .- ··;;_:.r.:;;;;:::;· : -z '(.1
                                                                                                      0::                             • V,
                                                                                                      I-.: " - - \-              . .--<12
                   1.       My name is Robin R. Gant and I am a Partner at May[~~~.                                    a-qi,;t./ ,:•/
         member in good standing of the State Bar of Texas State. I have never i--~~~VlCt.:~4.
                                                                               be"'~.t:1~"'.~t~
                                                                                                                                     ~
         of a crime. I am counsel for named Defendant LOWE'S COMPANIES, INC. in this lawsuit.

                   2.       I am of sound mind, over the age of eighteen years old, and capable of

         making this Declaration and it is made based on my own personal knowledge.

                   3.       I am familiar with the facts stated in Section II of Lowe's Companies,

         Inc. 's Original Answer, Verified Denial and Special Exceptions to Plaintiff's Original

         Petition and declare that said facts are true and correct.

                  4.         I declare under penalty of perjury that the foregoing is true and correct.

         My work address is 750 North Saint Paul Street, Suite 700, Dallas, Texas 75201,

         214.379.6908.

                   EXECUTED this 25 th day of May 2021.




                                                                                      ROBIN R. GANT




          HACKWORTH/ LO\VE'S COMPANIES, lNC.'S (incol"/'ectly named and improper pal'ty)        PAGE I4
Case Numbeg~~~!it~l~i~o~~~~t:~ DENIAL AND SPECI~?lf~t~W. EbW!!1§Fe6Wtfii~fe~TfRj1e!"s ORIGINAL ANSWER, VERIFIED DENI,
                                                                                                                 Page 4 of6
                      Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 16 of 38




                                             CERTIFICATE OF SERVICE

                  This is to certify that on the 25 th day of May 2021, a true and c o ~ ~ \ - ,

           the foregoing has been forwarded to all counsel of record as follows:
                                                                                     ~~~-"~-?;~(),
                                                                                   {i /. -~
                                                                                   cc:
                                                                                                 ~
                                                                                               :-i,
                                                                                                            r-.
                                                                                                                           r·•\f,~   :_-<
                                                                                                             ~\         ///         ::-;,
                                                                       DE-MAIL (ieremy@sloanpllc.co           y'   ·... Y          ./ ~
                             Jeremy R. Sloan
                                                                       • HAND DELIVERY             '\l),. . •. .. .. . . . . . . .,. .
                                                                                                      'iJ                      ~¢
                              SLOAN, PLLC                              • FACSIMILE                       1~ ~ ¢ ? '
                     14546 Brook Hollow Blvd. No. 512                  • OVERNIGHT MAIL
                        San Antonio, Texas 78232                       • REGULAR, FIRST CLASS MAIL
                                                                       181E-FILE AND SERVE
                              Counsel for Plaintiff                    DE-SERVICE ONLY
                                                                       • CERTIFIED MAIL/RETURN RECEIPT REQUESTED



                                                                   Robin R. Gant




           HACKWORTH/ LOWE'S COMPANIES, INC.'S (incOl'l'ectly named and improper pal'ly)               PA GE I5
Case Numbeg~FilJ'11~1Ah!~'lj'~R, VERIFIED DENIAL AND SPECI~~e~tOfyp'IJ? tbWJ!I§Fe&}fp~feg".TfilJ1e'.°'1s ORIGINAL ANSWER VERIFIED DENI/
             oc1f'7'6449'3'2,10091.00189                           •                           I    •                          >

                                                                                                                      Page 5 of6
                    Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 17 of 38




      CERTIFIED COPY CERTIFICATE STATE OF TEXAS
      I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
      CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
      IS A TRUE AND CORRECT COPY OF THE ORIGINAL
      RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
      MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS



             May 27, 2021




Case Number: 2021 CI08323                      Document Type: LOWE'S COMPANIES, INC.'S ORIGINAL ANSWER, VERIFIED DENI/
                                                                                                Page 6 of6
 ILL.U

5/25/2021 "!":59 PM       Case   5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 18 of 38
Viar;' Angie Garcia
3exar County District Clerk                                    MA•y·•·ER
                                                                      ..
                                                                     : , ·.   I
                                                                                   ._    ! .
                                                                                        l.



!\ccepted By: Stephanie West




                                                                  May 25, 2021

              Jeremy Sloan
              SLOAN,PLLC
              14546 Brook Hollow Blvd. No. 512
              San Antonio, Texas 78232

                      Re:        Tracy Hackworth v. Lowe's Companies, Inc.
                                 Cause No.: 2021CI08323
                                 Court:        In the 166th District Court, Bexar County, Texas
                                 Our File No.: 10091.00189

              Dear Mr. Sloan:

                     Enclosed is Lowe's Companies Inc. 's (incorrectly named and an improper party)
              Original Answer, Verified Denial and Special Exceptions to Plaintiff's Original
              Petition in the above-referenced matter, which was e-filed today in the 166th District
              Court, Bexar County, Texas.

                      Please be advised that we would like to take your client's deposition, on a mutually
              agreeable date and time, following our receipt of Plaintiff's Answers to Lowe's Companies,
              Inc. (forthcoming) written discovery requests.

                    Should you have any questions, please do not hesitate to contact me at
              214.379.6908 or via email at rgant@mayerllp.com.


                                                                                    Sincerely,

                                                                                    MAYER LLP

                                                                                  By: Isl Robin R. Gant
                                                                                          Robin R. Gant

              RRG/pm
              Attachment




  Case Number: 2021 CI08323                                  Document Tvpe: LETTER
                            MAYER LLP • 750 N. Saint Paul Street• Suite 700 • Da1las·, TX 75201 • 214.379.6900 • mayerllp.com
                                                                                                                                Page I of2
                    Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 19 of 38




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
       CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



             May 27, 2021


            MARY ANGIE GARCIA,

 By:




Case Number: 2021 CI08323                        Document Type : LETTER
                                                                                  Page 2 of2
                       Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 20 of 38
FILED
5/27/2021 2:50 PM
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Cynthia Aponte
Bexar County - 166th District Court
                                                        MAYER                 I
                                                                                                                          KlilS1'Y Fr::;1 I EH
                                                                                                           DIRt:f'T LIN~:: 211.::179.o:289
                                                                                                   E-l'vt-\.IL: KFISH ]j:l((ii<MAYEHLLI'.CU_H



                                                         May 27, 2021

               VIA E-File
               Bexar County District Clerk
               101 W. Nueva, Suite 117
               San Antonio, Texas 78205

               Re:      Tracy Hackworth v. Lowe's Companies, Inc.
                        Cause No.:    2021CI08323
                        Court:        166th Judicial District Court, Bexar County, Texas
                        Our File No.: 10091.00189

               Dear Court Clerk:

                       Please provide a certified copy of the entire court file in the above-referenced matter,
               to include Plaintiff's Original Petition, Civil Case Info Sheet if any, Citation, Proof of Service,
               Defendant Lowe's Companies, Inc. 's Original Answer, and any other documents or
               correspondence in the file.

                       I understand that the total of the certified copies is $18.00. All fees have been paid
               on-line.

                        Thank you for your cooperation and assistance in this matter.

                                                              Sincerely,

                                                              kdsty Fisher
                                                              Kristy Fisher
                                                              Paralegal to Robin Gant and Mavish Bana




  Case Number: 2021 Cl083~YER LLP • 750 N. Saint Paul Str~o(;LJt'rlm,?EtQ,,~~~ffi~lf~~~~'f~(f~~p~erllp.com
                                                                                                                 Page 1 of 2
                   Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 21 of 38




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
       CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



              July 09, 2021




      (N OT VA LID WITHOUT THE CLERKS'S ORIGINA L SIGNA TURE.)




Case Number: 2021 CI08323                            Document Type: LETTER REQUESTING COPIES
                                                                                               Page 2 of 2
                       Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 22 of 38
FILED
5/28/2021 2:16 PM
Mary Angie Garcia
Bexar County District Clerk                                                               citpps   w/jd
Accepted By: Brenda Carrillo


                                                 CAUSE NO. 2021CI08323

               TRACY HACKWORTH                                 §                 IN THE DISTRICT COURT
                   Plaintiff,                                  §
                                                               §
               v.                                              §                 166TH JUDICIAL DISTRICT
                                                               §
              LOWE'S HOME CENTERS, LLC                         §
                  Defendant.                                   §                  BEXAR COUNTY, TEXAS

                                PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION

                       COMES NOW, PLAINTIFF TRACY HACKWORTH and files this her First Amended

              Original Petition complaining of, DEFENDANT, LOWE' S HOME CENTERS, LLC. and would

               respectfully show unto the Court as follows:

                                                        1. PARTIES

               1. 1.   Plaintiff, Tracy Hackworth, is a citizen of the State of Texas and a resident of Bexar

              County, Texas.

               1.2.    Defendant, Lowe' s Home Centers, LLC is a North Carolina Corporation registered in

              Texas and may be served by serving its registered agent for service of process; Corporation Service

              Company d/b/a CSC - Lawyers Incorporating Service Company at 21 I E. 7th Street, Suite 620,

              Austin, TX 78701-3218.

                                                 2. DISCOVERY LEVEL

              2. 1.    Plaintiff intends to conduct discovery pursuant to Texas Rule of Civil Procedure 190.4

              (Level 3).

                                                         3. FACTS

              3.1.     On April 19, 2019, Tracy Hackworth and her husband visited a Lowe ' s Home

              Improvement Store located at 7901 Callaghan Rd, San Antonio, Texas 78229.




  Case Number: 2021CI08323                          Document Type: PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION
                                                                                                          Page 1 of 5
                   Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 23 of 38




           3.2.    Ms. Hackworth and her husband had been looking at kitchen furniture and appliances. She

           was asked by a Lowe ' s employee to sit down at an in-store consultation desk. As Ms. Hackworth

           began to sit in the Lowe's provided chair, the chair failed and rolled backwards out from

           underneath her. Ms. Hackworth was caused to fall to the ground.

           3.3.    As a result of the fall , Ms. Hackworth sustained injuries to her ankle, knee, hips, back, hand

           and pelvis. Despite completing a course of various medical treatments, Ms. Hackworth still

           endures pain and ongoing treatment.

                                                4. CAUSES OF ACTION

           Premises Liability

           4. I.   Ms. Hackworth was a business invitee of Defendant. She was at Lowe ' s shopping for the

           goods and services Lowe ' s sells.

           4.2.    Defendant is the owner and/or operator of the store where the accident occurred. Therefore,

           at all times material to this incident, Defendant was the possessor of the premises where this

           incident occurred.

           4.3.    Ms. Hackworth was injured by an unreasonably dangerous condition on the property.

          Namely, a defective chair provided by a Lowe's employee. The defective chair provided was

           unreasonably unsafe and was the direct cause of Ms. Hackworth ' s injuries.

           4.4.    Defendant knew or, by the reasonable exercise of care should have known, that the chair

           provided to Ms. Hackworth was unreasonably dangerous. In fact, in the immediate aftermath of

           the incident, Ms. Hackworth was completing an incident report with a Lowe' s employee who

           informed her the subject chair was defective and would need to be thrown away.

           4.5.    Defendant had a duty to warn Ms. Hackworth of the chair and/or make the condition

           reasonably safe for Defendant' s guests.




Case Number: 2021CI08323                          Document Type: PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION
                                                                                                        Page 2 of 5
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 24 of 38




           4.6.    Defendant breached that duty by failing to warn Ms. Hackworth and failing to make the

           condition safe.

           4.7.    Defendant' s failure was a direct and proximate cause of Ms. Hackworth ' s injuries.

           Negligence

           4.8.    Pleading in the alternative, Lowe' s undertook a duty to provide Ms. Hackworth with a safe

           and stable chair from which she could participate in a consultation with a Lowe ' s employee.

           Lowe's breached that duty by providing Ms. Hackworth a chair that was unfit and unsafe. Lowe' s

           breach of its duty to Ms. Hackworth was a direct and proximate cause of her injuries and damages

           in this case.

                                                   5. DAMAGES
           5.1.    As a direct result of the incident made the basis of this lawsuit, Ms. Hackworth has

           sustained severe and permanent injuries to her body.           Defendant is therefore liable to Ms.

           Hackworth for:

                   5 .1.1. Medical expenses incurred in the past and that in all reasonable probability will be

                           incurred in the future.

                   5.1.2. Pain and suffering that occurred in the past and that in all reasonable probability

                           will be suffered in the future.

                   5.1.3. Mental anguish in the past and future .

                   5.1.4. Disfigurement in the past and future.

                   5.1 .5. Physical impairment in the past and future.

                   5.1.6. Lost Wages in the past and lost earning capacity in the future.

                   5.1 .7. Exemplary damages in an amount to be determined by the jury.




Case Number: 2021 CI08323                            Document Type: PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION
                                                                                                       Page 3 of 5
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 25 of 38




                                                   6. JURY TRIAL

           6.1.   Plaintiff Tracy Hackworth hereby demands a trial by jury on all claims and causes of action

           and tenders the jury fee along with this Original Petition.

                                                      7. PRAYER

           7.1.   Plaintiff Tracy Hackworth prays that Defendant be cited to appear herein and that upon

           notice and hearing, she be awarded the damages described above, costs of court and any additional

           relief to which she may show herself justly entitled.


                                                                   Respectfully Submitted,

                                                                   SLOAN PLLC
                                                                   14546 Brook Hollow Blvd. No. 512
                                                                   San Antonio, TX 78232
                                                                   T: 210.343.5000
                                                                   F: 210.802.0480

                                                                          Isl Teremy Sfoan
                                                                   Jeremy R. Sloan
                                                                   State Bar No. 24054995
                                                                   Email: jeremy(a1sloanpllc.com




Case Number: 2021CI08323                         Document Type: PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION
                                                                                                      Page 4 of 5
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 26 of 38




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
       CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



             July 09, 2021



                                          s
                                          lerk
      (NOT VALID WITHOUT THE CLERKS'S ORIGINAL SIGNATURE.)




Case Number: 2021 CI08323                        Document Type: PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION
                                                                                                   Page 5 of 5
                       Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 27 of 38
FILED
6/1/2021 2:12 PM
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Christopher Gutierrez
Bexar County - 166th District Court
                                                      CAUSE NO. 2021CI08323

              TRACY HACKWORTH,                                            §   IN THE DISTRICT COURT
                                                                          §
                       Plaintiff,
                                                                          §
              v.
                                                                          §   BEXAR COUNTY, TEXAS
                                                                          §
              LOWE'S HOME CENTERS, LLC,
                                                                          §
                                                                          §
                       Defendant.
                                                                          §   166 th JUDICIAL DISTRICT


                               LOWE'S HOME CENTERS, LLC's ORIGINAL ANSWER
                              TO PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION


                        LOWE'S HOME CENTERS, LLC (hereinafter "Defendant") hereby files its

               Original Answer to Plaintiffs First Amended Original Petition as follows :

                                                              I.
                                                        GENERAL DENIAL

                        1.       LOWE'S HOME CENTERS, LLC denies each and every, all and singular, the

               material allegations contained within Plaintiff's pleadings and demand strict proof

              thereof.

                                                               II.
                                                          JURY DEMAND

                        2.       In accordance with Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE,

              Defendant demands a trial by jury and tenders the applicable jury fee with its

              Answer.

                                                           III.
                                                     PRAYER FOR RELIEF

                        3.       Defendant, LOWE'S HOME CENTERS, LLC, prays that Plaintiff take

                nothing by this lawsuit, that Defendant go hence with its costs without delay, and


              H ACKWORTH/ L OWE'S H OME CENTERS, L LC's ORIGINAL ANSWER                          !' .\ , :   I,    I   1
  Case Number.o,m,N~ffif~IRST AMENDED O RIGINAL PETIT'9~cument Type· LOWE'S HOME CENTERS LLC'S ORIGINAL ANSWER TO PLAINTIFF''
               boc1h'~mJ'4'6'r1.oo91.001s9                                ·               ·                                     '
                                                                                                                  Page 1 of 3
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 28 of 38




           for such other and further relief, both general and special, at law and in equity, to

           which named Defendant may show itself justly entitled.

                                                          Respectfully submitted,

                                                          MAYERLLP
                                                          750 N. Saint Paul Street, Suite 700
                                                          Dallas, Texas 75201
                                                          214.379.6900 / Fax 214.379.6939

                                                          By          4 ;golue i?: qa,,t
                                                               Zach T. Mayer
                                                               State Bar No. 24013118
                                                               E-Mail: zmayer@mayerllp.com
                                                               Robin R. Gant
                                                               State Bar No. 24069754
                                                               E-Mail: rgant@mayerllp.com

                                                          ATTORNEYS FOR DEFENDANT
                                                          LOWE'S HOME CENTERS, LLC



                                             CERTIFICATE OF SERVICE

                   This is to certify that on the 1st day of June 2021, a true and correct copy of the

          foregoing has been forwarded to all counsel of record as follows:


                                                                      DE-MAIL (jeremyw)sloanpllc.com)
                               Jeremy R. Sloan                        • HAND DELIVERY
                                 SL0AN,PLLC                           • FACSIMILE
                    14546 Brook Hollow Blvd. No. 512                  • OVERNIGHT MAIL
                       San Antonio, Texas 78232                       • REGULAR, FIRST CLASS MAIL
                                                                      181E-FILE AND SERVE
                             Counsel for Plaintiff                    DE-SERVICE ONLY
                                                                      • CERTIFIED MAIL/RETURN RECEIPT REQUESTED



                                                                  Robin R. Gant


          HACKWORTH/ LOWE'S HOME CENTERS, LLC'S ORIGINAL ANSWER                                         P ., , :   I·;    I2
Case Number.o.m..N~ffif~IRST AMENDED ORIGINAL PETIT¥3~cument Type· LOWE'S HOME CENTERS LLC'S ORIGINAL ANSWER TO PLAINTIFF''
          boc1f7'6ll~1'o'!'1oo91.001s9                            ·                            '                                       '
                                                                                                                         Page 2 of 3
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 29 of 38




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
       CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON TH IS:



             July 09, 2021




     (N OT VA LID WITHO UT THE CL ERKS'S ORIGINAL SIGNA TVRE.J




Case Number: 2021 CI08323                            Document Type: LOWE'S HOME CENTERS; LLC'S ORIGINAL ANSWER TO PLAINTIFF'~
                                                                                                      Page 3 of 3
                        Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 30 of 38
FILED
6/10/2021 11 57 AM
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Jason Pastrano
Bexar County - 166th District Court

                                                  CAUSE NO. 2021CI08323

                TRACY HACKWORTH,                                 §       IN THE DISTRICT COURT
                                                                 §
                          Plaintiff,                             §
                v.                                               §       BEXAR COUNTY, TEXAS
                                                                 §
                LOWE'S HOME CENTERS, LLC,                        §
                                                                 §
                          Defendant.                             §       166th JUDICIAL DISTRICT


                     DEFENDANT LOWE'S HOME CENTERS, LLC's SPECIAL ExCEPTION
                          TO PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION


                         LOWE'S HOME CENTERS, LLC (hereinafter "Defendant"), hereby files its Special

               Exception to Plaintiffs First Amended Original Petition ("Petition") as follows:

                                                            I.
                                                   SPECIAL EXCEPTION

               1.        Defendant specially excepts to the Petition in its entirety because Plaintiff has

               pied for the recovery of monetary damages but has failed to comply with the specific

               requirements of TEXAS RULE OF CIVIL PROCEDURE 4 7(c), requiring that Plaintiff plead

               a range for the monetary relief sought and whether non-monetary relief is sought.

               Because Plaintiff has failed to comply with Rule 4 7(c) Plaintiff may not conduct

               discovery until the Petition is amended to comply.

               2.        Therefore, Defendant requests that, after notice and a hearing, the Court

               sustain this special exception and order Plaintiff to re-plead and identify with

               specificity the total amount of claimed damages in accordance with Rule 4 7(c).

               Should Plaintiff refuse or fail to cure this defect, Defendant prays that the Court will

               strike Petition in its entirety.

               HACKWORTH/ DEFENDANT LOWE'S HOME CENTERS, LLC'S                                 1' .-\   t; V   I1
  Case Numbe~~~XR§l)'PJON TO PLAINTIFF'S FIRST AMEN~c9HfgfW'l'yp~T~ENDANT LOWER'S HOME CENTERS LLC'S SPECIAL EXCEPTlot
               boc'1h'!l'!l~'!j4i'foo91.001s9                        ·                             '
                                                                                                        Page 1 of 4
                 Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 31 of 38




           3.     Defendant specially excepts to Section 5 of the Petition. Plaintiff asserts that

           she seeks "Damages" but fails to specify the maximum amount of damages claimed.

           Pursuant to TEXAS RULE OF CIVIL PROCEDURE 4 7(c), "upon special exception the court

           shall require the pleader to amend so as to specify the maximum amount claimed."

          Accordingly, Plaintiff should be required to re-plead by a date certain and specify the

           maximum about of damages claimed.

                                                              II.
                                              PRAYER FOR RELIEF

                  Defendant LOWE'S HOME CENTERS, LLC, prays that the Court grant it Special

           Exceptions, require Plaintiff to replead as required by TEXAS RULE OF CIVIL

          PROCEDURE 47(c), and for such other and further relief, both general and special, at

          law and in equity, to which Defendant may show itself justly entitled.


                                                            Respectfully submitted,

                                                            MAYERLLP
                                                            750 North Saint Paul Street, Suite 700
                                                            Dallas, Texas 75201
                                                            214.379.6900 / F: 241.379.6939

                                                            By: / s I ~olut ~ fk,t
                                                               Zach T. Mayer
                                                               State Bar No. 24013118
                                                               E-Mail: zmayer@mayerllp.com
                                                               Robin R. Gant
                                                               State Bar No. 24069754
                                                               E-Mail: rgant@mayerllp.com
                                                               Dwayne I. Lewis, II
                                                               State Bar No. 24097996
                                                               E-Mail: dlewis@mayerllp.com

                                                            ATTORNEYS FOR DEFENDANT
                                                            LOWE'S HOME CENTERS, LLC

          HACKWORTH/ DEFENDANT LOWE'S HOME CENTERS, LLC'S                                      I' .\   t; E   I2
Case NumbeaP~~Xl'iSl3~0N TO PLAINTIFF'SFIRST AMENJrfdb8/H/HJY'i\,pt;TmENDANT LOWE R'S HOME CENTERS LLC'S SPECIAL EXCEPTIOI
         boc'1N€M~'!j;ii'10091.001s9                             ·                                '
                                                                                                       Page 2 of 4
               Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 32 of 38




                                        CERTIFICATE OF SERVICE

                This is to certify that on the 10th day of June 2021, a true and correct copy of
         the foregoing has been forwarded to all counsel of record, as follows:

                                                        DE-MAIL (jeremy@sloanpllc.com)
                         Jeremy R. Sloan                • HAND DELIVERY
                          SLOAN,PLLC                    • FACSIMILE
                 14546 Brook Hollow Blvd. No. 512       • OVERNIGHT MAIL
                    San Antonio, Texas 78232            • REGULAR, FIRST CLASS MAIL
                                                        ~E-SERVE AND FILE
                       Counsel for Plaintiff            DE-SERVICE ONLY
                                                        •CERTIFIED MAIL/RETURN RECEIPT REQUESTED




                                                              Robin R. Gant




         HACKWORTH/ DEFENDANT LOWE'S HOME CENTERS, LLC's                               l' .\ C J,; I 3
Case Numbe~~~Xii!~~ON TO PLAINTIFF'SFIRST AMEN~c91!UH~'Vyp~T~ENDANT LOWER'S HOME CENTERS LLC'S SPECIAL EXCEPTIOI
         boc1N~~'g<1i10091.001s9                         ·                                 '
                                                                                          Page 3 of 4
                 Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 33 of 38




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
       CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



             July 09, 2021




     (NOT ~'.4LTD WITHOUT THE CLERKS'S ORIGINAL SIGNATURE.)




Case Number: 2021CI08323                          Document Type: DEFENDANT LOWER'S HOME CENTERS, LLC'S SPECIAL EXCEPTIOI
                                                                                                  Page 4 of 4
                       Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 34 of 38
FILED I
6/15/2021 1141 AM
Mary Angie Garcia
Bexar County District Clerk
Accepted By : Luis Herrera


                                                   CAUSE NO. 2021CI08323

               TRACY HACKWORTH                                  §                  IN THE DISTRICT COURT
                   Plaintiff,                                   §
                                                                §
               v.                                               §                   166 1h JUDICIAL DISTRICT
                                                                §
               LOWE'S COMPANIES, INC.                           §
                   Defendant.                                   §                    BEXAR COUNTY, TEXAS

                                PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION

                        COMES NOW, PLAINTIFF TRACY HACKWORTH and files this her Original Petition

               complaining of, DEFENDANT, LOWE'S COMPANIES, INC. and would respectfully show unto

               the Court as follows:

                                                          1. PARTIES

               1.1.     Plaintiff, Tracy Hackworth, is a citizen of the State of Texas and a resident of Bexar

               County, Texas.

               1.2.     Defendant, Lowe's Companies, Inc. is a North Carolina Corporation registered in Texas

               and may be served by serving its registered agent for service of process; Corporation Service

               Company d/b/a CSC - Lawyers Incorporating Service Company at 211 E. 7th Street, Suite 620,

               Austin, TX 78701-3218.

                                                   2. DISCOVERY LEVEL

               2.1.     Plaintiff intends to conduct discovery pursuant to Texas Rule of Civil Procedure 190.4

               (Level 3) because this suit involves monetary relief totaling $200,000 or more, but less that

               $ I ,000,000, excluding court costs, prejudgment interest and attorney's fees.

                                                           3. FACTS

               3.1.     On April 19, 2019, Tracy Hackworth and her husband visited a Lowe's Home

               Improvement Store located at 7901 Callaghan Rd, San Antonio, Texas 78229.




  Case Number: 2021CI08323                           Document Type: PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION
                                                                                                      Page 1 of 5
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 35 of 38




           3.2.    Ms. Hackworth and her husband had been looking at kitchen furniture and appliances. She

           was asked by a Lowe' s employee to sit down at an in-store consultation desk. As Ms. Hackworth

           began to sit in the Lowe' s provided chair, the chair failed and rolled backwards out from

           underneath her. Ms. Hackworth was caused to fall to the ground.

           3.3.    As a result of the fall, Ms. Hackworth sustained injuries to her ankle, knee, hips, back, hand

           and pelvis. Despite completing a course of various medical treatments, Ms. Hackworth still

           endures pain and ongoing treatment.

                                               4. CAUSES OF ACTION

           Premises Liability

           4.1.    Ms. Hackworth was a business invitee of Defendant. She was at Lowe' s shopping for the

           goods and services Lowe' s sells.

           4.2.    Defendant is the owner and/or operator of the store where the accident occurred. Therefore,

           at all times material to this incident, Defendant was the possessor of the premises where this

           incident occurred.

           4.3.    Ms. Hackworth was injured by an unreasonably dangerous condition on the property.

           Namely, a defective chair provided by a Lowe's employee. The defective chair provided was

           unreasonably unsafe and was the direct cause of Ms. Hackworth ' s injuries.

           4.4.    Defendant knew or, by the reasonable exercise of care should have known, that the chair

           provided to Ms. Hackworth was unreasonably dangerous. In fact, in the immediate aftermath of

           the incident, Ms. Hackworth was completing an incident report with a Lowe ' s employee who

           informed her the subject chair was defective and would need to be thrown away.

           4.5.    Defendant had a duty to warn Ms. Hackworth of the chair and/or make the condition

           reasonably safe for Defendant' s guests.




Case Number: 2021 CI08323                         Document Type: PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION
                                                                                                        Page 2 of 5
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 36 of 38




           4.6.    Defendant breached that duty by failing to warn Ms. Hackworth and failing to make the

           condition·safe.

           4.7.    Defendant's failure was a direct and proximate cause of Ms. Hackworth' s injuries.

           Negligence

           4.8.    Pleading in the alternative, Lowe's undertook a duty to provide Ms. Hackworth with a safe

           and stable chair from which she could participate in a consultation with a Lowe's employee.

           Lowe's breached that duty by providing Ms. Hackworth a chair that was unfit and unsafe. Lowe's

           breach of its duty to Ms. Hackworth was a direct and proximate cause of her injuries and damages

           in this case.

                                                        5. DAMAGES
           5.1.    As a direct result of the incident made the basis of this lawsuit, Ms. Hackworth has

           sustained severe and permanent injuries to her body.          Defendant is therefore liable to Ms.

           Hackworth for:

                   5.1.1. Medical expenses incurred in the past and that in all reasonable probability will be

                           incurred in the future.

                   5.1.2. Pain and suffering that occurred in the past and that in all reasonable probability

                           will be suffered in the future.

                   5.1.3. Mental anguish in the past and future.

                   5.1.4. Disfigurement in the past and future.

                   5.1.5. Physical impairment in the past and future.

                   5.1.6. Lost Wages in the past and lost earning capacity in the future.

                   5.1.7. Exemplary damages in an amount to be determined by the jury.




Case Number: 2021 CI08323                            Document Type: PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION
                                                                                                      Page 3 of 5
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 37 of 38




                                                   6. JURY TRIAL

           6.1.    Plaintiff Tracy Hackworth hereby demands a trial by jury on all claims and causes of action

           and tenders the jury fee along with this Original Petition.

                                                      7. PRAYER

           7.1.   Plaintiff Tracy Hackworth prays that Defendant be cited to appear herein and that upon

           notice and hearing, she be awarded the damages described above, costs of court and any additional

           relief to which she may show herself justly entitled.


                                                                   Respectfully Submitted,

                                                                   SLOAN PLLC
                                                                   14546 Brook Hollow Blvd. No. 512
                                                                   San Antonio, TX 78232
                                                                   T: 210.343.5000
                                                                   F: 210.802.0480

                                                                          Isl Teremy Sfoan
                                                                   Jeremy R. Sloan
                                                                   State Bar No. 24054995
                                                                   Email: jeremy@sloanpllc.com




Case Number: 2021CI08323                         Document Type: PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION
                                                                                                      Page4 of 5
                  Case 5:21-cv-00669-OLG Document 1-2 Filed 07/15/21 Page 38 of 38




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
       CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



             July 09, 2021




      (NOT VA LID WITHOUT THE CLERKS'S ORIGINAL SIGNATURE.)




Case Number: 2021 CI08323                         Document Type: PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION
                                                                                                   Page 5 of 5
